DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 03 February 2021.  In view of this communication, claims 1-9 are now pending in the application.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement(s) submitted on 03 February 2021 was/were filed before mailing of the first action on the merits.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second magnet group including a plurality of second magnets arranged to face the plurality of coils along a second direction” (claims 1 and 7) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings show both the first and second magnet groups aligned in the x-direction and facing the coils in the z-direction (fig. 1A and 1B).  The magnets differ in that the first magnets are polarized in the x-direction (i.e. first direction) and the second magnets are polarized in the y-direction (i.e. second direction).  Thus, the language of the claims differs from what is disclosed in the application.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 7 recite the limitation “the second magnet group including a plurality of second magnets arranged to face the plurality of coils along a second direction”.  The drawings show both the first and second magnet groups aligned in the x-direction and facing the coils in the z-direction (fig. 1A and 1B).  The magnets differ in that the first magnets are polarized in the x-direction (i.e. first direction) and the second magnets are polarized in the y-direction (i.e. second direction).  Thus, the language of the claims differs from what is disclosed in the application and it is unclear what arrangement of the first and second magnets, relative to one another, is being claimed.  Since the second magnet group is polarized in a second direction, perpendicular to the direction in which the first magnet group is polarized, it is suggested that the claims be amended to more clearly recite the arrangement* shown in the drawings.
*It is noted, however, that this arrangement is disclosed by the Hoshi reference, cited below.
Claims 4 and 6 recite the limitation “a material with relative magnetic permeability of 1000 or more.”  Since no units are provided for this value of magnetic permeability, either in the claim or in the specification, it is impossible to determine the scope of this range.  Since the specification gives “iron” as an example of a material with a magnetic permeability in said range, this limitation has simply been interpreted as requiring iron as the yoke material in the grounds of rejection that follow.
The remaining claims are rejected due to their dependency on one or more of the above claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Chung et al. (WO 2015/056847 A1), hereinafter referred to as “Chung”.
Regarding claim 1, Chung discloses a conveyance apparatus (fig. 1-4, 9; ¶ 0002) comprising: 
a stator [200] including a plurality of coils [300/400] arranged along a first direction [x] (fig. 1-2; ¶ 0042, 0045); and 
a mover [100] configured to move along the plurality of coils [300/400], wherein the mover [100] includes a first magnet group [600a/710] including a plurality of first magnets [600a] arranged to face the plurality of coils [300/400] along the first direction [x] (fig. 2, 9-10; ¶ 0067-0068), and a second magnet group [600b/720] including a plurality of second magnets [600b] arranged to face the plurality of coils [300/400] along a second direction [y] intersecting with the first direction [x] (fig. 2, 9-10; ¶ 0085-0086), 
 
    PNG
    media_image1.png
    331
    566
    media_image1.png
    Greyscale

wherein at least one of the plurality of coils [300/400] includes a core [310c], a wire-wound portion [320] wound around the core [310c], and a yoke [310y] (fig. 2-4; ¶ 0053), and 
wherein the yoke [310y] is adjacent to an outer periphery of a portion of the wire-wound portion [320] along the first direction and extends in the first direction [x] (fig. 2; ¶ 0053; see figure 4B of the application, the yoke of Chung is oriented identically).
Regarding claim 2, Chung discloses the conveyance apparatus according to claim 1, as stated above, wherein the yoke [310y] is configured to sandwich at least one of the plurality of coils [320] in the second direction [y] (fig. 2-4; the coil is wound around the central leg of the core, while the outer legs are disposed on either side of the coil in the y-direction).
Regarding claim 3, Chung discloses the conveyance apparatus according to claim 1, as stated above, wherein the yoke [310y] is connected to the core [310c] (fig. 2-4; ¶ 0053; both the core and the yoke are parts of the single iron core [310]), and 

    PNG
    media_image2.png
    347
    553
    media_image2.png
    Greyscale

wherein a connected portion [cp] of the yoke [310y] and the core [310c] is a surface of the core [310c] opposite to a surface of the core [310c] that faces the mover [100] or is a side surface of the core [310c] that faces the second direction [y] (fig. 3; the connected portion forms the top surface while the bottom surface of the core faces the mover).
Regarding claim 4, Chung discloses the conveyance apparatus according to claim 1, as stated above, wherein the yoke [310y] is made of a magnetic material or a material with relative magnetic permeability of 1000 or more (fig. 2-4; ¶ 0053; “a core 310  made of an iron core or the like”; Since the specification gives “iron” as an example of a material with a magnetic permeability in the claimed range of “1000 or more”, this limitation has been interpreted as requiring iron as the yoke material).
Regarding claim 5, Chung discloses the conveyance apparatus according to claim 1, as stated above, wherein the mover [100] includes a first yoke [710] on which the first magnet group [600a/710] is arranged and a second yoke [720] on which the second magnet group [600b/720] is arranged (fig. 2, 9-10; ¶ 0067-0068, 0085-0086), and 
wherein the first yoke [710] and the second yoke [720] are separately arranged (fig. 2, 9-10).
Regarding claim 6, Chung discloses the conveyance apparatus according to claim 5, as stated above, wherein the first yoke [710] and the second yoke [720] are made of a magnetic material or a material with relative magnetic permeability of 1000 or more (fig. 2-4; ¶ 0053; “a first ferromagnetic core 710”, “second ferromagnet core 720”; Since the specification gives “iron” as an example of a material with a magnetic permeability in the claimed range of “1000 or more”, this limitation has been interpreted as requiring iron as the yoke material).
Regarding claim 7, Chung discloses a conveyance apparatus (fig. 1-4, 9; ¶ 0002) comprising: 
a stator [200] including a plurality of coils [300/400] arranged along a first direction [x] (fig. 1-2; ¶ 0042, 0045); and 
a mover [100] configured to move along the plurality of coils [300/400], wherein the mover [100] includes a first magnet group [600a/710] including a plurality of first magnets [600a] arranged to face the plurality of coils [300/400] along the first direction [x] (fig. 2, 9-10; ¶ 0067-0068), and a second magnet group [600b/720] including a plurality of second magnets [600b] arranged to face the plurality of coils [300/400] along a second direction [y] intersecting with the first direction [x] (fig. 2, 9-10; ¶ 0085-0086), 
 
    PNG
    media_image1.png
    331
    566
    media_image1.png
    Greyscale

a first yoke [710] on which the first magnet group [600a/710] is arranged (fig. 2, 9-10; ¶ 0067-0068); and 
a second yoke [720] on which the second magnet group [600b/720] is arranged (fig. 2, 9-10; ¶ 0085-0086), 
wherein the first yoke [710] and the second yoke [720] are separately arranged with a predetermined distance (fig. 2, 9-10).
Regarding claim 8, Chung discloses a method of manufacturing an article, the method including processing a work [object] conveyed by the conveyance apparatus according to claim 1, as stated above, and manufacturing the article [OLED] from processing the work [object] (¶ 0004, 0009; the transfer system disclosed is used to move objects such as glass substrates during the process of manufacturing display panels).
Regarding claim 9, Chung discloses a method of manufacturing an article, the method including processing a work [object] conveyed by the conveyance apparatus according to claim 7, as stated above, and manufacturing the article [OLED] from processing the work [object] (¶ 0004, 0009; the transfer system disclosed is used to move objects such as glass substrates during the process of manufacturing display panels).
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Fukasawa et al. (US 2015/0188399 A1) discloses a conveyance apparatus comprising an electromagnet stator facing a mover having multiple groups of permanent magnets arranged in the movement direction.
Hoshi (JP 5240563 A) discloses a linear electric motor comprising a mover having a first magnet group including a plurality of first magnets arranged and polarized in the x-direction and a second magnet group including a plurality of second magnets arranged in the x-direction and polarized in the y-direction.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Andrews/
Primary Examiner, Art Unit 2834